 In theMatter Of PUBLIC SERVICE COMPANY OF INDIANA, INC.andDis-TRICr 50, UNITED MINE WORKERS OF AMERIOA (UTILITY DIVISION)Case No. 9-R-1380.-Decided May 18,1944Mr. F.dmmd W. Hebel,of Indianapolis, Ind., ,for the Company.Mr. Stanley E. Stohr,of Terre Haute,, Ind., andMr. Joe E. Board,ofIndianapolis, Ind., for District 50.,Mr. Frank S. Pryor,of Frankfort, Ind., andMessrs. Robert Barry,Edwin E. Seger, -and Elmer Johnson,of Indianapolis, Ind., for theIBEW.-,Mr.William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDiIDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon petition duly filed by, District 50, United Mine Workers ofAmerica (Utility Division), herein called District 50,-alleging thata question' affecting commerce had arisen concerning the representa-tion of employees,of Public Service Company of Indiana, Inc., In-dianapolis, Indiana, herein called,the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Thomas E. Shroyer, Trial Examiner. Said hearing was heldat Ind anapolis, Indiana, on April 19, 1944.The Company, District50, and International Brotherhood of Electrical Workers, B-9, A. F.of L., herein called the IBEW, appeared and participated.All partieswere afforded, full opportunity to be heard, to examine and cross=examine witnesses, to introduce evidence bearing on the issues, and tofile briefs with 'the Board.The Trial Examiner's ruling's made- atthe hearing are free from prejudicial error and, are hereby -affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPublic Service Company of Indiana, Inc., is an Indiana corporationengaged as a public utility in rendering electric, gas, and water56 N. L.R. B., No. 124.-643 644DECISIONS, OF NATIONAL LABOR RELATIONS BOARDutility service in the north central, central, and southern portions ofthe State of Indiana. In some communities, the Companyalso sup-plies ice and heat services. In 1943, 14.23' percent of the electricenergy used by the Company in carrying on its activities was pur-chased by it at the Indiana State, line through interconnections be-tween its electric transmission lines and those of other public utilitiesin adjacent States. - During thesamepublic utilitiess operating in States other than the State of Indianasold, by it during that period.Also, approximately 86 percent of, allthe Company's gas requirements for the year 1943 was purchased by'the Company in interestate commerce.The Company services variousconcerns in the State of Indiana which are engaged in interstatecommerce.The Company admits and we find that it is engagedin commercewithin the meaning of the National' Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America (Utility Division),isa labor organization; admitting to membership employees of theCompany.International Brotherhood of ElectricalWorkers, B-9, affiliated,with the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe I. B. E. W. has been the recognized bargaining representativeof the Company's production and' maintenance employees since 1934.Subsequent to 1938, this relationship has existed by virtue of successivewritten collective bargaining agreements, the last of which becameeffectiveMay 1, 1942, and was to remain in force until April 30, 1943,-and from year to year thereafter unless either party notified the otherin writing of its desire to amend or cancel the contract at least 60 daysprior to any anniversary date of the agreement. 'Inasmuch as neitherof the contracting parties gave such notice prior to March 1, 1943, thecontract automatically renewed for an additional, year.On'or about February 25, 1944, District 50 advised the Company by'letter of its claim of representation of a majority of the employeescovered by the I. B. E. W.'s contract and requested recognitionas theirexclusive bargaining representative.The Company refused to recog-nizeDistrict50 unlessand until it is certified by the Board.Neither PUBLIC SERVICE 'COMPANY OF INDIANA, INC.645the Company nor the I. B. E. W. urges that the contract is a bar tothis proceeding.'A statement prepared by a Field Examiner of the'Board, introducedinto evidence at the hearing, as supplemented by a statement preparedby the Trial Examiner and read into the record at the hearing, in-dicates that District 50 and.the I. B. E. W. each represents a substantialnumber of employees within the unit hereinafter found to be appro-pr'iate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITAll parties agree that the employees covered by the contract betweenthe I. B. E. W. and the Company comprise the appropriate bargain-ing unit.The contract unit embraces all employees of the Companyin the production, generating, construction, transmission, distribu-tion, operating, maintenance, "repair, service, and meter reading ;de-partments, excluding watchmen, office; clerical, and sales employees,executives, administrative, professional, and technical employees, em-ployees of the Company's Edwardsport Mine, truckers who haul coalY4 .1.from the mine, storeroom employees, and supervisory employees.Although all parties are in agreement with respect to the composi-tion of the unit, we are of the opinion that certain specific classificationsof employees warrant special mention herein .3The Company's operations consist of seven geographical divisions,each of which is headed by a division manager and his assistants.Each division consists of a number of operating departments whichservice the various municipalities or communities within the division.The Company also operates a coal mine known as the EdwardsportMine.The parties agree that the employees of this mine, all of whom-are bargained for by a labor organization not a party to this proceed-'The contract is, obviously no bar to a determination of representatiees since District50 notified the Company of its representation claim prior to the automatic renewal date ofthe contractSeeMatter of Craddock-Terry Shoe Corp,55N L. R. B. 1406, andcases cited therein.,2 The Field Examiner's report, as supplemented by the Trial Examiner's statement, showsthat District 50 submitted 600, authorization cards bearing the names of persons whosenames appear on the Company's pay roll of March 1, 1944, which lists the names of 1,298employees within the alleged appropriate unit, and that the I. B. E. W. submitted a cer-tified list of its members in good standing as of March 13, 1944, which contains the namesof 1,237 persons whose names appear on the aforesaid pay rollS In a prior representation proceeding involving the employees of the Company, District60, as petitioner, urged that certain employees should be excluded from the appropriateunit on the ground that they were, clothed with supervisory authority.The prior pro-ceeding,Matter of Public Service Company of Indiana,Case No. R-3945, is reported inVolume 42 N. L. R. B., at page 639. In the cited case the Board dismissed the petitionsince District 50 lacked a sufficient showing of interest to raise a question concerningrepresentation. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARD 'ing, should be excluded from the appropriate unit. It is also agreedthat truck drivers who haul coal from the nine to other operations ofthe Company should also be excluded.We shall exclude both of thesegroups of employees, from the appropriate unit.Foremen and supervisors whom the parties agree to include in theunitThe Company employs some 20 different classifications of foremenand supervisors which have been covered by the I. B. E. W.'s bargain-ing`contracts.Each of these employees is in charge of a small groupof from 1 to 15 hourly paid employees. In the small working units,the foreman or supervisor in charge usually works with the employeeswhom he directs, while in the larger groups he devotes all of, his timeto-directing the work of the employees.These foremen and supervisorsare variously classified as line foreman 'A and,B, brush crew foreman,tree trimmer foreman, watch engineer, watch fireman, boiler mainte-nance, foreman, boiler slagger foreman, maintenance mechanical gen-eral foreman, electrical foreman, substation electrical constructionforeman A and B; substation electrical maintenance foreman, load dis-patcher A and B, equipment testing foreman, meter shop foreman,supervisor of meter readers, service foreman, foreman-gas and waterA and B, fitter foreman, and garage, foreman.None 'of these em-ployees has the authority,to hire, promote, or discharge employees oreffectively to recommend such action., Their authority, to disciplineemployees is limited to ordering an employee who ,has violated certaincompany rules to report to the superintendent or manager who, alone,has the authority to discharge, lay off, or otherwise discipline the em-ployee.All foremen and supervisors are hourly paid,, receivingslightly higher wages than the employees whose -work They direct.Since it appears that none of these foremen or supervisors possessesany of theindiciaof authority customarily vested in supervisory em-ployees, we shall, in accordance ,with the agreement of the parties;include them in the appropriate unit.Local representat'trves,In very small communities the Company usually employs only onefull-time employee designated as the' local representative.This-em-ployee performs all the various duties necessary to, maintaining theelectric, gas, or water service in,the community.Local representativesare covered by the LB. E. W.'s contract.We shall include them in theunit.PatrolmenThese employees are not armed guards or watchmen, but theirfunctions are to patrol the Company's electric power lines, water, and PUBLIC SERVICE-COMPANY OF INDIANA, INC.647gas mains,and report any breaks or other defects. 'We-shall includethe patrolmen in the appropriate unit.Storeroom employeesThese employees perform clerical duties in connection with the sup-plies kept in the Company's various storerooms.They have beenexcluded from the contract unit as clerical employees. -We' shall ex-,elude them.In view of the foregoing findings'of fact and upon the basis of theentire'record in the case, we find, in accordance with the'agreementof the parties,that all employees of the Company in the production,construction,generating,transmission,distribution,operating,main-,tenance, repair,service, and meter 'reading departments,including allnon-supervisory foremen and supervisors,patrolmen,and local repre-sentatives,but excluding watchmen,office and clerical employees, salesemployees,technical'and'professional employees, storeroomemployees,,administrative employees,executives,and any other supervisory em-ployees with-authority to hire, promote,discharge,discipline,or other-wise effect,changes in the statusof employees,or effectively recommendsuch action, and further excluding employees of the Company's'.Ed-wardsport Mine and the truck drivers who haul coal from the mineto other operations of the Company,constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.IV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the payroll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to ArticleIII, Section 9, ' of "National LaborRelations Board Rules and Regulations--Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Public ServiceCompany" of Indiana,Inc., Indianapolis,Indiana, an election by secretballot shall be conducted as early as possible,but not later than thirty(30) days from the-date of this Direction,under the direction andsupervisionof theRegional Director for theNinthRegion',acting in 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDthismatter as agent for the, National Labor Relations' Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armed-forces of the United Stites who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause, and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by District50,United Mine Workers of America (Utility Division), or by In-ternational Brotherhood of Electrical Workers, B-9, A. F. of L., forthe purposes of collective bargaining, or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction, of Election.[See infra,56 N. L. R. B. 1327 for AmendmenttoDirection ofElection,],